DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yannick, FR 2 986 017 in view of Beaty, Sr., US 4,576,509.
Regarding claim 1, Yannick teaches a traffic control device (English translation and Figure 1) for use with a roadway receiving vehicles travelling longitudinally along the roadway in a travel direction, the device comprising:
a housing (6) which is elongate in a longitudinal direction and which is adapted to be mounted to extend across the roadway transversely to the travel direction; 
the housing having an upper supporting surface adapted to support the vehicles rolling over the housing (vehicles drive over the housing; page 1 of translation lines 28-31); 
the upper supporting surface having a plurality of upper openings (7; page 1 of translation lines 28-29) formed therein;
a plurality of tire puncturing members (4; Figure 1) having respective pointed ends adapted to puncture tires of the vehicles;
the tire puncturing members being joined in fixed relation to one another (page 2 of translation lines 52-53) to define a tire puncturing frame;
the tire puncturing members of the tire puncturing frame being collectively pivotal together relative to the housing about a common pivot axis between a stored position in which the tire puncturing members are retracted below the upper supporting surface of the housing and a working position in which the pointed ends of the tire puncturing members protrude upwardly beyond the upper supporting surface of the housing through the upper openings formed therein (page 1 of translation lines 28-31 and page 2 of translation lines 52-53); and
 at least one counterweight member (3; Figure 1) operatively connected to the tire puncturing members such that the counterweight member is pivotal together with the tire puncturing members between the working position and the stored position (counterweight 3 is welded to an arm 2 on the axle 1; page 1 of translation lines 32-35); 
said at least one counterweight member (3) being angularly offset about the pivot axis relative to the pointed ends of the tire puncturing members (shown in Figure 1);
said at least one counterweight member having a mass and mounting location on the tire puncturing frame such that the tire puncturing frame is biased under force of gravity alone in a gravity-biased direction towards the working position (page 1 of translation lines 33-35);
said at least one counterweight member being offset in a first horizontal direction from the pivot axis of the tire puncturing members through a full range of motion of the tire puncturing members between the stored position and the working position and the pointed ends of the tire puncturing members being offset in a second horizontal direction from the pivot axis of the tire puncturing members opposite to the first horizontal direction through said full range of motion of the tire puncturing members between the stored position and the working position (Figure 1 shows working position; in stored position, the tire puncturing members tilt down into the openings in the housing and the counterweight tilts up);
the tire puncturing members in the working position being arranged to pivot into the stored position in response to the vehicles travelling in the first direction (shown as arrow 8 in Figure 1) so as to allow safe passage of the vehicles; and
the tire puncturing members in the working position being arranged to puncture the tires of the vehicles travelling in the second direction (shown as arrow 9 in Figure 1).
While Yannick fails to disclose at least one spring member operatively connected between the tire puncturing frame and the housing to bias the tire puncturing frame towards the working position, Beaty further discloses an optional spring (48) connected to a counterweight to assist the counterweight (“provide additional countervailing moment”, column 4 lines 11-17). It would have been obvious to one of ordinary skill in the art to modify Yannick’s traffic control device to add at least one spring member operatively connected between the tire puncturing frame and the housing to assist the counterweight to bias the tire puncturing frame towards the working position in view of Beaty’s disclosure.  The resulting combination yields the at least one spring member providing a biasing force acting on the tire puncturing frame to urge the tire puncturing frame in the gravity-biased direction of the tire-puncturing frame (since Yannick’s counterweight is designed to go downward to be in the working position, the spring which is to aid the counterweight will also provide a biasing force on the tire puncturing frame to urge the tire puncturing frame downward, in the gravity-biased direction, of the tire puncturing frame).
Regarding claim 2, the resulting combination includes the at least one counterweight member being as diametrically opposed as Applicant’s from the pointed ends of the tire puncturing members.
Regarding claim 3, the resulting combination includes the limitation of the claim (Yannick’s page 2 of translation lines 52-53).
Regarding claim 5, the resulting combination includes the limitation of the claim since Yannick shows an oval-shaped counterweight which includes an upper surface which is generally convex so as to extend laterally and opposite to the pointed ends along a downward curve.
Regarding claim 6, the resulting combination includes the at least one counterweight member being mounted on one or more tire puncturing members at a location as diametrically opposite as Applicant’s from the pointed ends.
Regarding claim 9, the resulting combination includes the housing comprising a pair of side walls extending in the longitudinal direction along laterally opposing sides of the housing, the pointed ends of the tire puncturing members being located directly adjacent one of the side walls in the stored position thereof.
Regarding claim 21, the resulting combination includes the at least one counterweight member in the working position remaining laterally offset from the pivot axis opposite to a lateral offset of the pointed ends from the pivot axis.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yannick in view of Beaty as applied above to claim 1, further in view of Bailey et al., US 5,733,063.
Regarding claim 11, the resulting combination includes the tire puncturing members being fixed onto a common pivot shaft such that the pivot shaft and the tire puncturing members are pivotal together relative to the housing between the working position and the stored position (Yannick’s page 2 of translation lines 52-53). While the resulting combination fails to disclose the pivot shaft being axially slidable relative to the housing through a range of axial positions and a lock member being supported on the pivot shaft so as to fix the pivot shaft relative to the housing at a selected one of the axial positions while enabling pivotal movement of the pivot shaft relative to the housing, Bailey teaches a traffic control device (Figure 9) with tire puncturing members and discloses a pivot shaft (24) being axially slidable relative to the housing through a range of axial positions and a lock member (25+26) being supported on the pivot shaft so as to fix the pivot shaft relative to the housing at a selected one of the axial positions while enabling pivotal movement of the pivot shaft relative to the housing. It would have been obvious to one of ordinary skill in the art to modify the pivot shaft of the resulting combination to have a lock member so as to fix the pivot shaft relative to the housing at a selected one of the axial positions while enabling pivotal movement of the pivot shaft relative to the housing based on design choice in view of Bailey’s disclosure.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yannick in view of Beaty as applied above to claim 1, further in view of Ellefson, US 4,016,679.
Regarding claim 12, the resulting combination includes the tire puncturing members being joined in fixed relation to one another to define a tire puncturing frame which is collectively pivoted between the working position and the stored position (Yannick’s page 2 of translation lines 52-53). While the resulting combination fails to disclose the housing further comprising a latching aperture and the tire puncturing frame having a latching aperture, the latching apertures being aligned with one another to receive a common latch pin longitudinally slidable therein in the stored position to retain the tire puncturing frame in the stored position, the latch pin being slidably removable from the latching apertures, Ellefson teaches a traffic control device (Figures 1 and 3) with a plurality of tire puncturing members and discloses a housing having a latching aperture (80, Figure 3) and a tire-puncturing frame having a latching aperture, the latching apertures being aligned with one another to receive a common latch pin (82) longitudinally slidable therein in the stored position to retain the tire puncturing frame in the stored position, the latch pin being slidably removable from the latching apertures (column 4 lines 9-40). It would have been obvious to one of ordinary skill in the art to modify the housing of the resulting combination to have a latching aperture in the housing align with a latching aperture in the tire puncturing frame to receive a latch pin to be able to retain the tire puncturing frame in the stored position based on design choice in view of Ellefson’s disclosure.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yannick in view of Beaty as applied above to claim 1, further in view of D’Almeida, US 8,562,244 B2.
Regarding claim 13, while the resulting combination fails to disclose the limitations as claimed, D’almeida teaches a traffic control device and discloses providing an upper stop member (16, Figures 12 and 13) to define an upper limit of pivotal movement of tire puncturing members relative to a housing, the upper stop member being formed of resilient material (disclosed to provide damping and noise reduction, column 10 lines 52-54; therefore is a resilient material). It would have been obvious to one of ordinary skill in the art to modify the housing of the resulting combination to have an upper stop member supported on the housing so as to be engaged by tire puncturing frame in the working position whereby the upper stop member defines an upper limit of pivotal movement of the tire puncturing members relative to the housing, the upper stop member being formed of resilient material in view of D’almeida’s disclosure to prevent the tire puncturing members from over rotating.
Regarding claim 14, while the resulting combination fails to disclose the limitations as claimed, D’almeida teaches a traffic control device and discloses providing an upper stop member (16, Figures 12 and 13) to define an upper limit of pivotal movement of tire puncturing members relative to a housing, the upper stop member being mounted on the housing. It would have been obvious to one of ordinary skill in the art to modify the housing of the resulting combination to have an upper stop member supported on the housing so as to be engaged by tire puncturing frame in the working position whereby the upper stop member defines an upper limit of pivotal movement of the tire puncturing members relative to the housing, the upper stop member being mounted on the housing in view of D’almeida’s disclosure to prevent the tire puncturing members from over rotating. It is noted that the limitation of “so as to be adjustable in height relative to the upper supporting surface” does not provide any structural limitation; in view of the housing of the resulting combination, it would seem that the upper stop of the resulting combination would be capable allowing adjustability in height relative to the upper supporting surface (such as making the upper stop member thicker or thinner).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yannick in view of Beaty as applied above to claim 1, further in view of Bailey, US 5,733,063 and Taylor-Myers, US 3,373,667.
Regarding claim 15, while it is not clear whether the housing of Yannick includes a pair of mounting flanges protruding laterally outwardly from opposing side walls of the housing so as to be adapted to overlap the roadway, the mounting flanges having fastener apertures, Bailey teaches a traffic control device and discloses such in Figure 9. It would have been obvious to one of ordinary skill in the art to modify the device of the resulting combination to have fastener apertures on the mounting flanges and provide roadway anchors received in the fastener apertures to be able to secure the device within the roadway in view of Bailey’s disclosure. While the resulting combination fails to disclose at least one guard member fixed onto a top side of the mounting flanges to protrude upwardly therefrom adjacent each fastener aperture so as to be arranged to at least partially shield a roadway anchor received within the respective fastener aperture, Taylor-Myers teaches a surface marker that is mounted on a roadway and discloses at least one guard member (Figure 2) protrudingly upwardly therefrom adjacent each fastener (16) so as to be arranged to at least partially shield each fastener. It would have been obvious to one of ordinary skill in the art to modify the resulting combination to provide at least one guard member to protect each of the roadway anchors in view of Taylor-Myers’s disclosure.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yannick in view of Beaty as applied above to claim 1, further in view of Dickinson, US 4,097,170.
Regarding claim 16, while it is not clear whether the housing of Yannick includes a pair of mounting flanges protruding laterally outwardly from opposing side walls of the housing so as to be adapted to overlap the roadway, the mounting flanges having fastener apertures, Dickinson teaches a roadway traffic and discloses mounting flanges protruding laterally outwardly from opposing side walls of a housing so as to be adapted to overlap the roadway, the mounting flanges having fastener apertures. It would have been obvious to one of ordinary skill in the art to modify the resulting combination to have such as an alternate way to attach the device to the roadway based on design choice in view of Dickinson’s disclosure. Dickinson additionally discloses at least one guard member (12) supported on each mounting flange protruding upwardly therefrom in proximity to the corresponding side edge of the top plate, the guard member having a ramped upper surface which is sloped upwardly towards the top place.  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to additionally include such for a smoother transition based on design choice in view of Dickinson’s disclosure. The resulting combination includes the remaining limitations of the claim.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yannick in view of Beaty as applied above to claim 1, further in view of Russo, US 3,295,255.
Regarding claim 22, while the resulting combination fails to disclose each counterweight member spanning a gap between an adjacent pair of the tire puncturing members so as to be connected to each of the tire puncturing members of said adjacent pair of the tire puncturing members, Russo teaches a traffic control device with upwardly pivotable arms and discloses a plurality of counterweight members in which each counterweight member (15, Figure 4) spans a gap between an adjacent pair of arms so as to be connected to each of the arms of said adjacent pair of the arms. It would have been obvious to one of ordinary skill in the art to modify and arrange the tire puncturing members of the resulting combination to provide a plurality of counterweight members in which each counterweight member spans a gap between an adjacent pair of the tire puncturing members so as to be connected to each of the tire puncturing members of said adjacent pair of the tire puncturing members in view of Russo’s disclosure as an alternate way to provide a counterweight.

Response to Arguments
Applicant's arguments filed 7/8/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments against the use of Bourdeaud’hui in the rejection are moot since Bourdeaud’hui is no longer relied upon in the rejection above.
Applicant argues (on the page numbered “12”) against the use of Beaty, arguing the locations of the counterweight and the pointed ends.  These arguments are inconsequential since Beaty was never relied upon for the counterweight or the pointed ends of the tire puncturing members; Beaty was only relied upon for the teaching of adding a spring to provide additional countervailing moment.
Applicant argues (on the page numbered “14”) that the combination of Bourdeaud’hui and Beaty would result in the spring opposing the gravity bias direction.  This argument is now moot in view of the rejection above.  The resulting combination from the rejection above would result in the spring providing a biasing force in the gravity-biased direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671